 

 

Case 1:21-cv-00050-JRH-BKE Document 19 Filed 07/27/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA

me Ios
{|

AUGUSTA DIVISION elias
SHIRLEY PEARSON ARCHER, * "4 - -
: 2021 JUL 271 P 2: 23
Plaintiff, *
* EEN Butt
Vv. * cv 121-050 °°. ©
*
LEON GLENN PEARSON, et al., *
*
Defendants. *
*

ORDER

Presently before the Court is Defendant Stanley E. Johnson’s
motion to dismiss (Doc. 13) and Defendant Western-Southern Life
Assurance Company’s (“W-S”)? motion to dismiss (Doc. 14).

On March 10, 2021, Plaintiff, proceeding pro se, initiated
the present action against Defendants for “inheritance theft,”
among other claims. (See Doc. dice: ) On March 22, 2021, Plaintiff
filed an Amended Complaint (“Complaint”) to correct a filing
deficiency. (Doc. 5.) On July 1, 2021, Defendant Stanley E.
Johnson moved to dismiss Plaintiff’s Complaint pursuant to Federal
Rule of Civil Procedure 12(b) (1) and (6). (Doc. 13.) On July 2,
2021, Defendant W-S moved to dismiss Plaintiff's Complaint
pursuant to Rule 12(b) (1) and, in the alternative, transfer this

action pursuant to the “first-filed” rule. (Doc. 14.)

 

Defendant W-S asserts Plaintiff incorrectly refers to W-S as “Western &
Southern Insurance Company” in her Complaint. (See Doc. 14, at 1 nel.)

 
 

 

Case 1:21-cv-00050-JRH-BKE Document 19 Filed 07/27/21 Page 2 of 4

“Federal courts are courts of limited jurisdiction and are
required to inquire into their [subject matter] jurisdiction at
the earliest possible point in the proceeding.” Kirkland v.

Midland Mortg. Co., 243 F.3d 1277, 1279-80 (11th Cir. 2001)

 

(citation omitted). Indeed,

A court lacking jurisdiction cannot render judgment but
must dismiss the cause at any stage of the proceedings
in which it becomes apparent that jurisdiction is

lacking[.] The party invoking the jurisdiction of the
court has the duty to establish’ that federal
jurisdiction does exist, . . . but, since the courts of

the United States are courts of limited jurisdiction,
there is a presumption against its existence[.] Thus,
the party invoking the federal court’s jurisdiction
bears the burden of proof[.]

Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th

 

Cir. 1985) (per curiam) (quoting Basso v. Utah Power and Light

 

Co., 495 F.2d 906, 909 (10th Cir. 1974)). Moreover, subject matter
jurisdiction cannot be waived. See id.

Plaintiff asserts in her Complaint that the Court has subject
matter jurisdiction over this action pursuant to the federal
diversity jurisdiction statute, 28 U.S.C. § 1332. (Doc. 5, at 4.)
Pursuant to the statute, “[t]he district courts shall have original
jurisdiction of all civil actions where the matter in controversy
exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of different States.”

28 U.S.C. § 1332. The Parties do not dispute that the amount-in-

 
 

 

Case 1:21-cv-00050-JRH-BKE Document 19 Filed 07/27/21 Page 3 of 4

controversy requirement is satisfied. However, Defendants allege
the Parties are not diverse.

“Diversity jurisdiction, as a general rule, requires complete
diversity—every plaintiff must be diverse from every defendant.”

Palmer v. Hosp. Auth. of Randolph Cnty., 22 F.3d 1559, 1564 (11th

 

Cir. 1994) (citation omitted). “Citizenship, not residence, is
the key fact that must be alleged in the complaint to establish

diversity for a natural person.” Taylor v. Appleton, 30 F.3d 1365,

 

1367 (llth Cir. 1994); see also McCormick v. Aderholt, 293 F.3d

 

1254, |1257-58 (llth Cir. 2002) (“Citizenship is equivalent to
‘domicile’ for purposes of diversity jurisdiction. A person's
domicile is the place of his true, fixed, and permanent home and
principal establishment, and to which he has the intention of
returning whenever he is absent therefrom.” (internal quotations,
citations, alterations, and footnotes omitted)). Moreover,
“diversity jurisdiction is measured at the time the action is

filed|” PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305 (llth

 

Cir. 2016) (citing Grupo Dataflux v. Atlas Glob. Grp., LP, 541

 

U.S. 567, 571 (2004)).

Plaintiff did not clearly plead each Defendants’ citizenship.
(See Doc. 5, at 4-5.) Rather, Plaintiff lists each Defendants’
address, which is presumably their domicile, and specifically

pleads the citizenship of two Defendants (Leon Glenn Pearson and

Talbot County, Georgia). (Id. at 2-5.) In response to Defendants’

 
 

 

Case 1:21-cv-00050-JRH-BKE Document 19 Filed 07/27/21 Page 4 of 4

motions to dismiss, Plaintiff argues diversity jurisdiction is
proper because “two Defendants . . . [are] in [t]he State of
Georgia, Gloria Prescott of Douglasville Georgia, and Talbot
County of Talbotton Georgia.” (Doc. 16, at 1-2.) Additionally,
she asserts Defendants “Stanley E. Johnson Jr. and [W-S] both are
of a different State[] than [t]he Plaintiff.” (Doc. 17, at 2.)
Plaintiff also resides in Georgia. (See Doc. 5, at 1.) Therefore,
it appears Plaintiff admits complete diversity is lacking but
misunderstands its application. Moreover, the Court cannot locate
an alternative jurisdictional basis upon which Plaintiff may rely
in bringing suit. Accordingly, the Court must dismiss this action
for lack of subject matter jurisdiction.? See Fitzgerald, 760 F.2d
at 1251.

For the foregoing reasons, Defendants’ motions (Docs. 13, 14)
are GRANTED and Plaintiff’s claims are hereby DISMISSED for lack
of subject matter jurisdiction. The Clerk is directed to TERMINATE
all motions and deadlines and CLOSE this case.

ORDER ENTERED at Augusta, Georgia, this RT aay of July,

  
    
 

2021.

 

 
  
 

J. RAMPAL HALL/ CHIEF JUDGE
UNITED] STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

2 Because the Court lacks subject matter jurisdiction over Plaintiff's claims,
the Court does not reach Defendants’ remaining arguments for dismissal.

 
